DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13, 15-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, the prior art of record fails to teach or suggest a light emitter comprised of, in part, a first portion and a second portion…at least one of the first portion and the second portion is formed as a plurality of layers, each of the layers including a cutout, wherein the pocket is formed by the layers being stacked on one another such that the cutouts are aligned with one another. Claims 2-4, 6-7, 9-13 and 15 are allowed due to their dependency upon claims 1 and 15. 
Regarding claim 16, the prior art of record fails to teach or suggest a light emitter comprised of, in part, a first portion and second portion…wherein the first portion is formed as a plurality of layers, each of the layers including a cutout, wherein a pocket is formed by the layers being stacked on one another such that the aperture is aligned with cutouts on other layers. Claims 18-20 are allowed due to their dependency upon claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875